UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1005


In re: MOMOLU V.S. SIRLEAF,

                    Petitioner.



            On Petition for Writ of Mandamus. (3:17-cv-00606-MHL-RCY)


Submitted: May 7, 2018                                            Decided: May 25, 2018


Before GREGORY, Chief Judge, NIEMEYER, Circuit Judge, and SHEDD, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Momolu V.S. Sirleaf, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Momolu V.S. Sirleaf petitions for a writ of mandamus seeking to prohibit the

magistrate judge from handling any pretrial matters in his habeas case. Mandamus relief

is a drastic remedy and should be used only in extraordinary circumstances. Kerr v. U.S.

Dist. Court, 426 U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d 509, 516-17

(4th Cir. 2003). The party seeking issuance of the writ must have no other adequate

means to attain relief, and he bears the burden of showing that his right to the writ is clear

and indisputable. Moussaoui, 333 F.3d at 517 (citations omitted). We have reviewed the

petition and conclude that Sirleaf fails to make this showing. Accordingly, although we

grant leave to proceed in forma pauperis, we deny the petition for writ of mandamus. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                        PETITION DENIED




                                              2